DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 26, 30 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (US 10,666,231).
Regarding claim 21, Anderson (figures 1, 3, 6 and 13) discloses an electronic device (transceiver 63; column 9, lines 33-37), comprising: a transmitter (connected to transmitter amplifier 32) and a receiver (connected to receiver amplifier 33); one or more antennas (64); and a duplexer (switch 34, connecting the antenna through an antenna port 29 with a transmitter, through transmitter amplifier 32, or receiver, through receiver amplifier 33) comprising a transmitter impedance inverter (quarter wavelength transmission line 45; one branch with an impedance inverter is for transmitter and the other branch with another impedance inverter is for receiver, or vice versa), and a receiver impedance inverter (quarter wavelength transmission line 44), the duplexer configured to couple the transmitter to the one or more antennas via the transmitter impedance inverter, couple the receiver to the one or more antennas via the receiver impedance inverter, or both (column 4, line 63 — column 5, line 9; column 6, line 55—column 6, line 7).
Regarding claim 26, Anderson (figure 6) discloses wherein the duplexer comprises a transmitter balance-unbalance transformer (balun) (55; column 6, lines 47-51).
Regarding claim 30, Anderson discloses wherein the one or more antennas comprise an antenna array (column 9, lines 56-67).
Regarding claim 31, Anderson (figures 1, 3 and 13) disclose a duplexer (switch 34, connecting an antenna 64 through an antenna port 29 with a transmitter, through transmitter amplifier 32, or receiver, through receiver amplifier 33), comprising: a receiver impedance inverter (quarter wavelength transmission line 44; one branch with an impedance inverter is for receiver and the other branch with another impedance inverter is for transmitter, or vice versa) configured to transmit first signals characterized by a receive frequency range from one or more antennas to a receiver (connected to receiver amplifier 33), the receiver impedance inverter configured to block (isolate) the first signals from transmitting to the receiver during a transmit operation based on an impedance of an input to the receiver impedance inverter; and a transmitter impedance inverter (connected to transmitter amplifier 32) coupled to the receiver impedance inverter and configured to transmit second signals characterized by a transmit frequency range from a transmitter to the one or more antennas, the transmitter impedance inverter configured to block the second signals from transmitting to the transmitter during a receive operation based on an impedance of an output to the transmitter impedance inverter (column 4, line 63 — column 5, line 9; column 6, line 55—column 6, line 7; and column 9, lines 33-37).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kenington (US 8,036,606).
Regarding claim 32, Anderson disclose the duplexer of claim 31 above. Anderson does not disclose wherein the receive frequency range and the transmit frequency range are non-overlapping frequency ranges. However, Kenington (figure 1) discloses a duplexer for transmitting and receiving signal wherein receive frequency range and transmit frequency range are non-overlapping frequency ranges (column 1, lines 9-14; and column 8, lines 26-34; where receive RX Spectrum and transmit TX Spectrum are not overlapped). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of receive frequency range and transmit frequency range are non-overlapping frequency range of Kenington to Anderson for isolating transmitting signal and receiving signal and reducing signal interference.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Hoogzaad et al. (US 10,862,524). 
Regarding claim 33, Andersson discloses the duplexer of claim 31 above. Andersson does not explicitly disclose wherein the transmitter impedance inverter comprises an inductor-capacitor (LC) matching circuit configured to replicate an impedance of the one or more antenna. However, Hoogzaad et al. (figure 3) disclose a duplexer (RF SPDT switch 160) including a transmitter impedance inverter (170) comprising an inductor-capacitor (LC) matching circuit configured to replicate an impedance of the one or more antenna (transmission lines (170) are implemented with lumped elements such as inductor or capacitors which can obviously make up an LC matching circuit as in figure 8A, LC 422 and 426; column 4, line 61 — column 5, line 32; and column 12, lines 14-33). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of Hoogzaad et al. to the transmitter impedance inverter of Andersson for isolating or suppressing out-of-band signals to the transmitter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, 26-29, 31 and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 8-10, 12, 16, 17, 19 and 20 of U.S. Patent No. 11,177,837. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, 8-10, 12, 16, 17, 19 and 20 of U.S. Patent No. 11,177,837 anticipate all the claimed limitations of claims 21, 22, 24, 26-29, 31 and 33-40 of the present application.
	Regarding claim 21 of the present application, claim 1 of U.S. Patent No. 11,177,837 encompasses all the claimed limitations including an electronic device, comprising: a transmitter and a receiver; one or more antennas; and a duplexer comprising a transmitter impedance inverter, and a receiver impedance inverter, the duplexer configured to couple the transmitter to the one or more antennas via the transmitter impedance inverter, couple the receiver to the one or more antennas via the receiver impedance inverter, or both.
	Regarding claim 22 of the present application, claim 1 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including a controller configured to receive an indication to operate the duplexer for a transmit operation, the transmit operation being associated with transmitting an output signal through the transmitter to the one or more antennas, operate the receiver impedance inverter in a first impedance mode and operate the transmitter impedance inverter in a second impedance mode to couple the transmitter to the one or more antennas via the transmitter impedance inverter based on receiving the indication to operate the duplexer for the transmit operation, and operate the transmitter to transmit the output signal via the duplexer during the transmit operation.
Regarding claim 24 of the present application, claim 1 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the controller is configured to receive an indication to operate the duplexer for a receive operation, the receive operation being associated with receiving an input signal through the one or more antennas to the receiver, operate the receiver impedance inverter in the second impedance mode and operate the transmitter impedance inverter in the second impedance mode to couple the receiver and the one or more antennas via the receiver impedance inverter based on receiving the indication to operate the duplexer for the receive operation, and operate the receiver to receive the input signal via the duplexer during the receive operation.
Regarding claim 26 of the present application, claim 2 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the duplexer comprises a transmitter balance-unbalance transformer (balun).
Regarding claim 27 of the present application, claim 9 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the duplexer comprises a receiver impedance gradient, a receiver impedance tuner, and an amplifier configured to amplify signals received by the one or more antennas, the amplifier being coupled to the receiver impedance gradient and the receiver impedance tuner.
	Regarding claim 28 of the present application, claim 8 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the duplexer comprises a transmitter impedance gradient, a transmitter impedance tuner, and an amplifier configured to amplify signals received by the transmitter, the amplifier being coupled to the transmitter impedance gradient and the transmitter impedance tuner.
Regarding claim 29 of the present application, claim 6 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the duplexer comprises a filter having a plurality of switches and a plurality of capacitors, the filter being configured to adjust an output signal from the transmitter to the transmitter impedance inverter, adjust an input signal from the one or more antennas to the receiver impedance inverter, or both.
Regarding claim 31 of the present application, claim 10 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including duplexer, comprising: a receiver impedance inverter configured to transmit first signals characterized by a receive frequency range from one or more antennas to a receiver, the receiver impedance inverter configured to block the first signals from transmitting to the receiver during a transmit operation based on an impedance of an input to the receiver impedance inverter; and a transmitter impedance inverter coupled to the receiver impedance inverter and configured to transmit second signals characterized by a transmit frequency range from a transmitter to the one or more antennas, the transmitter impedance inverter configured to block the second signals from transmitting to the transmitter during a receive operation based on an impedance of an output to the transmitter impedance inverter.
Regarding claim 33 of the present application, claim 12 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the transmitter impedance inverter comprises an inductor-capacitor (LC) matching circuit configured to replicate an impedance of the one or more antennas.
Regarding claim 34 of the present application, claim 10 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including a transmitter impedance gradient coupled to a first inductor associated with a transmitter balance-unbalance transformer (balun) circuit coupled to the transmitter impedance inverter; a transmitter impedance tuner coupled to a second inductor associated with the transmitter balun circuit; a receiver impedance gradient coupled to a third inductor associated with a receiver balun circuit coupled to the receiver impedance inverter; and a receiver impedance tuner coupled to a fourth inductor associated with the receiver balun circuit, wherein impedances of each of the transmitter impedance gradient, the transmitter impedance tuner, the receiver impedance gradient, and the receiver impedance tuner are configured to adjust impedances of the transmitter impedance inverter, the receiver impedance inverter, or both, during the transmit operation or the receive operation.
	Regarding claim 35 of the present application, claim 17 of U.S. Patent No. 11,177,837 recites a method which operates a device and encompasses all the claimed limitation including a device, comprising: a transmitter impedance tuner; a receiver impedance gradient; and a receiver impedance tuner, the transmitter impedance tuner, the receiver impedance gradient, and the receiver impedance tuner being operable in a low impedance mode to cause each of a receiver impedance inverter and a transmitter impedance inverter to operate in a low-high impedance mode, the low-high impedance mode configured to block signals received at one or more antennas from transmission.
	Regarding claim 36 of the present application, claim 17 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including a control system configured to receive an indication to transmit an output signal through a transmitter balance- unbalance transformer (balun) from a transmitter to the one or more antennas, operate a transmitter impedance gradient in a high impedance mode, operate each of the transmitter impedance tuner, the receiver impedance gradient, and the receiver impedance tuner in the low impedance mode, and cause the transmitter to transmit the output signal through the transmitter balun to the one or more antennas.
	Regarding claim 37 of the present application, claim 16 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the control system is configured to receive an indication that the output signal is to be transmitted on a frequency range, and operate the transmitter impedance tuner, the receiver impedance gradient, the receiver impedance tuner, the receiver impedance inverter, the transmitter impedance inverter, or any combination thereof, to adjust the high impedance mode, the low impedance mode, the low- high impedance mode, or any combination thereof, to correlate to the frequency range.
Regarding claim 38 of the present application, claim 17 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the control system is configured to operate the receiver impedance inverter in the low-high impedance mode, thereby blocking the output signal transmitted using the frequency range from reaching at least the receiver impedance gradient.
	Regarding claim 39 of the present application, claim 19 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the control system is configured to cause the transmitter to transmit the output signal through the transmitter balun to the one or more antennas by causing the transmitter to transmit the output signal through a filter.
	Regarding claim 40 of the present application, claim 20 of U.S. Patent No. 11,177,837 encompasses all the claimed limitation including wherein the filter comprises a notch filter, a bandpass filter, an n-path filter, an inductor-capacitor filter, a bridge filter, or any combination thereof.

Claims 30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,177,837 in view of Kenington (US 8,036,606).
Regarding claim 30 of the present application, claim 1 of U.S. Patent No. 11,177,837 encompasses all the limitations of claim 21 above. Claim 1 of U.S. Patent No. 11,177,837 does not recite wherein the one or more antennas comprise an antenna array. However, Kenington discloses an electronic device comprising an antenna array (column 4, lines 37-63). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the antenna array of Kenington to claim 1 of U.S. Patent No. 11,177,837 for better signal reception and transmission.
Regarding claim 32 of the present application, claim 10 of U.S. Patent No. 11,177,837 encompasses all the limitations of claim 31 above. Claim 10 of U.S. Patent No. 11,177,837 does not recite wherein the receive frequency range and the transmit frequency range are non-overlapping frequency ranges. However, Kenington (figure 1) discloses a duplexer for transmitting and receiving signal wherein receive frequency range and transmit frequency range are non-overlapping frequency ranges (column 1, lines 9-14; and column 8, lines 26-34; where receive RX Spectrum and transmit TX Spectrum are not overlapped). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching of receive frequency range and transmit frequency range are non-overlapping frequency range of Kenington to claim 10 of U.S. Patent No. 11,177,837 for isolating transmitting signal and receiving signal and reducing signal interference.
Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirano et al. (US 7,822,393) disclose a transmission apparatus according to the present invention can reduce transmission output noise leaking into the receiving apparatus even when the transmission apparatus is applied to wireless equipment using the W-CDMA scheme.
Morris et al. (US 8,099,058) teach a method for operating an integrated transceiver, comprising coupling an operating transmitter and an operating receiver within the integrated wideband receiver.
Beaudin et al. (US 10,056,875) disclose a radio frequency front end of a user equipment for reducing power consumption includes a receive chain having a first low noise amplifier stage, a transmit chain including a first power amplifier stage, a transmit bypass path, a receive bypass path and a time division duplex switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645